               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RASHAWN McKINLEY and                         )
KENTRELL WILLIAMS,                           )
                                             )
                     Plaintiffs,             )
                                             )
vs.                                          )          No. CIV-19-172-C
                                             )
CORE CIVIC, et al.,                          )
                                             )
                     Defendants.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Gary M. Purcell on May 7, 2019. The Court file reflects

that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

       Accordingly, the Report and Recommendation (Dkt. No. 19) of the Magistrate

Judge is adopted and Plaintiffs’ claims against Defendants Lt. E. Hebert, Dr. Beaming, Sgt.

Vansteenbergh, CO Beard, and the Core Civic Sort Team are DISMISSED without

prejudice. This matter is returned to Judge Purcell under the original Order of referral.

       IT IS SO ORDERED this 11th day of June, 2019.
